DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/10/21 have been fully considered but they are not persuasive.
Applicant has argued that the prior art Lee 2017/0329175 does not teach the a planarization organic layer covering at least a center\  portion of the light blocking layer disposed between adjacent color filters in plan view.  While there is no plan view drawing of 400 (planarization organic layer) there is no plan view drawing of applicant’s organic layer (300).  The specification does not explicitly disclose this limitation either so it is unclear how it is different beyond that of the prior art.


    PNG
    media_image1.png
    1022
    1436
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1144
    1450
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    548
    556
    media_image3.png
    Greyscale


	There does not appear to be any reason why 400 only covers an edge of light blocking layer 440 and applicant’s 130 covers the center of the BM.  The organic planarization layer appears to cover the entire surface of 440 thus would also cover whichever portion would be considered the center which also appears to be the current case for the application as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10, 17-18, 20, 23-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2017/0329175 in view of Lee 1A US 2016/0195773


Lee omits a planarization organic layer disposed between the light scattering layer and the first polarizing layer.  Lee 1B teaches positioning a scattering layer (340 fig. 2) between the black matrix (320) and color filter layer (330) providing a liquid crystal display having advantages of increasing a front luminance and improving a light output efficiency by including a color conversion layer having a thin thickness is provided [0010].  Arranging the layers in this way would meet the limitation of a planarization organic layer (Lee fig. 4 element 400 [0090]) disposed between the light scattering layer and the first polarizing layer.  Lee (primary reference) already teaches the position of the scattering layer is not critical as evidenced by figs 4 and 6.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Lee in view of Lee 1B to improve output efficiency.  
Regarding claim 2, Lee teaches the light scattering layer includes a base layer (400a), which includes an organic material [0090], and light scatterers (A), which are dispersed in the base layer.
Regarding claim 3, Lee teaches the light scatterers include TiO2 or SiO2 and have 3 to 11 parts by weight per 100 parts by weight of the light scattering layer [0123].
Regarding claim 4, Lee teaches the light scattering layer of 1 to 10 micrometer [0012] which overlaps the claim ed range of 1 to 6 micrometer.
MPEP 2144.05 states: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 197).

Regarding claim 6, Lee teaches black matrices (440) disposed to overlap with the gap formed between the each pair of adjacent color filter layers. 
Regarding claim 7, Lee teaches the light scattering layer (400A) fills the gap formed between the each pair of adjacent color filter layers (410, 420, 430).
Regarding claim 10, Lee teaches the color filter layers include red, green, and blue color filter layers [0060].
Regarding claim 17, Lee teaches a liquid crystal layer (260) disposed between the first (210) and second substrates (500), wherein the first polarizing layer (29) is disposed between the liquid crystal layer and the second substrate. 
Regarding claim 18, Lee teaches a second polarizing layer (280), wherein the liquid crystal layer(260) is disposed between the first (290) and second polarizing layers (280).
Regarding claim 20, Lee teaches a backlight unit (100) disposed below the first substrate, wherein the second substrate is disposed above the first substrate.
Regarding claim 23, Lee teaches a display device comprising: a first substrate (fig. 6 210); a second substrate (500) facing the first substrate; a first polarizing layer (290) disposed between the first substrate and the second substrate and including first line grid patterns; a light scattering layer (400) disposed between the first polarizing layer and the second substrate; and color filter layers (410, 420, 430) disposed between the light scattering layer and the first polarizing layer.
Regarding claim 24, Lee teaches: a liquid crystal layer (260) disposed between the first and second substrates, wherein the first polarizing layer (290) is disposed between the liquid crystal layer and the second substrate (500), the display device further comprises a second polarizing layer (280), and the liquid crystal layer is disposed between the first and second polarizing layers.
2 or SiO2 and have 3 to 11 parts by weight per 100 parts by weight of the light scattering layer [0123]. 
Regarding claim 27, Lee teaches a display device comprising: a first substrate (fig. 7 210); a second substrate(500) facing the first substrate; a first polarizing layer (290) disposed between the first substrate and the second substrate and including first line grid patterns; and color filter layers disposed between the first polarizing layer and the second substrate, wherein the color filter layers include light scatterers (A).  Lee also teaches a light blocking layer (440) disposed between the color filters and the planarization organic layer (400) covering at least a center portion of the light blocking layer disposed between adjacent color filters in plan view (see response to arguments above).

Regarding claim 28, Lee teaches the light scatterers include TiO2 or SiO2 and have 3 to 11 parts by weight per 100 parts by weight of the light scattering layer [0123].

Claims 8-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2017/0329175 in view of Lee 1A US 2016/0195773 in view of Yoon US 2007/0132921.
Regarding claim 8, Lee teaches all the limitations of claim3 8 except each pair of adjacent color filter layers are in contact with each other.  Yoon teaches each pair of adjacent color filters in contact with each other to prevent light leakage (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Lee in view of Yoon to prevent light leakage.
Regarding claim 9, Yoon teaches a first passivation layer disposed between the color filter layers and the light scattering layer, wherein a first surface of the first passivation layer is in contact with the color filter layers, and Yoon as combined with Lee as in claim 8 rejection would teach a second surface of the first passivation layer is in contact with the light scattering layer.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2017/0329175  in view of Lee 1A US 2016/0195773 in view of Yoon US 2018/0202616.

Regarding claim 12, Lee 1A teaches  a first passivation layer (270) disposed on a surface of the planiarization organic layer (400A).
Claims 14-16, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2017/0329175 in view of Lee 1A US 2016/0195773 in view of Baek et al US 2018/0364521.
Regarding claims 14, 26 and 29 Lee teaches all the limitations of claim 14 except, first line grid patterns include at least one of aluminum (Al), silver (Ag), gold (Au), copper (Cu), titanium (Ti), molybdenum (Mo), nickel (Ni), and an alloy thereof.  Baek teaches a wire grid polarizer with an aluminum layer [0007] allowing for a thin structure with tight integration of the display.  Therefore it would have been obvious to one of ordinary skill in the art to modify Lee in view of Baek to provide a thin well integrated polarizer enabling a slim display.
Regarding claim 15, Baek teaches the first polarizing layer includes a low reflection metal layer ([0007]), which is disposed on the first line grid patterns.
Regarding claim 16, Baek teaches the low reflection metal layer includes MoTaOx.  A thickness of 200 to 400 ANG is not directly taught however this appears to be a product of optimization.  Baek does plot transmittance/reflectance against thickness (fig. 11) of a MoTaOx antireflection layer therefore a range of 200 to 400 ANG would appear to be obvious through routine experimentation.
Regarding claim 19, Baek also teaches second polarizing layer is disposed between the first substrate and the liquid crystal layer and includes second line grid patterns (fig. 6 EA1). 


Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee 1A in view of Lee 2 US 2009/0322677.
Regarding claim 21, Lee teaches all the limitations of claim 21 except the backlight unit includes a light guide plate, and a low refraction layer is disposed on, and in contact with, the light guide plate. Lee 2 teaches a light guide plate, and a low refraction layer is disposed on, and in contact with, the light guide plate [0030] for improving light guide efficiency.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Lee in view of Lee 2 to improve light guide efficiency.
Regarding claim 22, Lee does not teach the light scattering layer includes the same material as the low refraction layer.  However Lee discloses  “For example, the insulating layer 400A may be a transparent organic layer including an acryl-based resin, an inorganic layer including SiO.sub.x or SiN.sub.x, or a layer including an organic and inorganic compound such as polysilsesquioxane.”  Lee 2 discloses “low-refraction coating layer, which is lower by 0.05 or more in view of refractive index as compared with the member of the highest refractive index, is preferably formed of porous or hollow silica particles, fluorine-based resins, or dielectrics such as CaF.sub.2, MgF.sub.2, NaAlF.sub.4, SiO.sub.2, ThF.sub.4, ZrO.sub.2, Nd.sub.2O.sub.3, SnO.sub.2, TiO.sub.2, CeO.sub.2, ZnS, In.sub.2O.sub.3, etc. by dry or wet coating. On the other hand, when the transparent layer of the light guide plate has a sufficiently high refractive index, the transparent layer may comprise general resins having a refractive index of about 1.5, such as glass, polyolefin, olefin copolymer, acryl, polyvinyl, poly urethane, ether polymers including polyacetal and epoxy resin, silicone, etc.”  Since the references discloses a plurality of common materials it would have been obvious to make them the same to lower costs.


Allowable Subject Matter
Claims 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871